                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 DARYL ANTONIO BROWN,

                      Plaintiff,

        v.                                        CAUSE NO. 3:21-CV-181 DRL-MGG

 INDIANA DEPARTMENT OF
 CORRECTIONS et al.,

                      Defendants.

                                   OPINION AND ORDER

       Daryl Antonio Brown, a prisoner without a lawyer, filed a complaint. ECF 2. “A

document filed pro se is to be liberally construed, and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings drafted

by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citations

omitted). Under 28 U.S.C. § 1915A, the court still must review the merits of a prisoner

complaint and dismiss it if the action is frivolous or malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief against an immune defendant.

       According to the complaint, Mr. Brown was participating in the Recovery While

Incarcerated (RWI) Addiction Treatment Program at the Westville Correctional Facility.

ECF 2 ¶ 5. Successful completion of the program may result in a sentence time cut. Id.

¶ 18. However, on August 28, 2020, Mr. Brown was falsely accused of fighting. Id. ¶ 2. He

was removed from the program and locked in a detention cage pending an
administrative investigation. Id. ¶ 1. The person he was accused of fighting, John Salter,

was also removed from the program pending investigation. Id. ¶ 2.

       No investigation occurred and no conduct report was issued. Instead, Mr. Brown

was moved to the floor where he lived before entering the RWI Treatment Program and

no longer received the state pay he received in the program. ECF 2 ¶ 3. However,

Mr. Salter was able to continue in the program. Id. ¶ 5.

       When Mr. Brown complained to his case manager, he was reclassified into a job in

the kitchen and was told he would re-enter the RWI Treatment Program in two weeks.

ECF 2 ¶ 6. He objected to being placed in the kitchen and appealed the decision. Id. ¶ 7.

As a result of the administrative appeals process, Mr. Brown was returned to the program

and received back pay for the months he was idle. Id. ¶ 16. In this suit, Mr. Brown raises

two claims: (1) an equal protection violation based on the differential treatment that he,

an African American, received over Mr. Salter, a Caucasian-American, and (2) a due

process violation from being removed from the RWI Treatment Program based on an

unproven allegation of fighting.

       “Prisoners are protected under the Equal Protection Clause of the Fourteenth

Amendment from invidious discrimination based on race.” Lisle v. Welborn, 933 F.3d 705,

719 (7th Cir. 2019) (citing Wolff v. McDonnell, 418 U.S. 539, 556 (1974)). To state such a

claim, a prisoner must allege that the “defendants intentionally treated him differently

because of his race . . . ethnicity, sex, religion, or other proscribed factor . . ..” Id. at 719–

20 (citing Ortiz v. Werner Enterprises, Inc., 834 F.3d 760 (7th Cir. 2016)); see also David K. v.

Lane, 839 F.2d 1265, 1271–72 (7th Cir. 1988) (collecting cases and noting discrimination


                                                2
must be intentional, purposeful, or have a discriminatory motive). Thus, Mr. Brown must

show “the decisionmaker singled out a particular group for disparate treatment and

selected his course of action at least in part for the purpose of causing its adverse effects

on the identifiable group.” Id. Here, Mr. Brown alleges that both he and Mr. Sanders were

accused of fighting and pulled from the program. The accusation was unfounded and the

Caucasian offender was immediately returned to the program while the African-

American offender was not. Mr. Brown may proceed on an equal protection claim.

       Although Mr. Brown has stated an equal protection violation, he may sue only

those defendants who were personally involved in the alleged violation. A lawsuit

against an individual under 42 U.S.C. § 1983 requires “personal involvement in the

alleged constitutional deprivation to support a viable claim.” Palmer v. Marion Cnty., 327

F.3d 588, 594 (7th Cir. 2003). There are no allegations of unequal treatment in the initial

removal from the program for fighting, so the defendants whose involvement was

limited to that initial action must be dismissed. The unequal treatment comes into play

with the decision about what to do with each offender after the fighting charges were not

pursued. The complaint alleges that Michelle Briggs made the decision about which

offenders were admitted to the RWI Treatment Program. ECF 2 ¶¶ 5, 12. Therefore, she

has the requisite personal involvement for potential liability. The same is not true for Case

Manager Dianne Malfese or Classification Supervisor Mr. Kreuger. Mr. Brown

complained to them about the classification decision. At that point the allegedly

discriminatory action had already occurred without their involvement. Neither had a

duty to independently investigate and remedy an alleged constitutional violation. “Only


                                             3
persons who cause or participate in the [constitutional] violations are responsible” for

those violations; failure to investigate a prisoner’s grievance “does not cause or contribute

to the violation.” George v. Smith, 507 F.3d. 605, 609 (7th Cir. 2007) (citations omitted).

       Next, Mr. Brown alleges his due process rights under the Fourteenth Amendment

were violated when he lost his place in the RWI Treatment Program and state pay based

on a charge of fighting that was dropped and never proven. Before a prisoner can claim

due process protections, he must first establish that he was denied a protected liberty or

property interest. Scruggs v. Jordan, 485 F.3d 934, 939 (7th Cir. 2007). Here, Mr. Brown

complains about the loss of his state pay and removal from a program that might earn

him good-time credits upon successful completion. But he has no liberty interest in a

prison job classification. See DeWalt v. Carter, 224 F.3d 607, 613 (7th Cir. 2000), abrogated in

part on other grounds by Savory v. Cannon, 947 F.3d 409 (7th Cir. 2020). And “[t]here is no

constitutional mandate to provide educational, rehabilitative, or vocational programs, in

the absence of conditions that give rise to a violation of the Eighth Amendment.”

Zimmerman v. Tribble, 226 F.3d 568, 571 (7th Cir. 2000) (citation omitted). Consequently,

“the denial of access to educational programs does not infringe on a protected liberty

interest.” Id. Moreover, because the successful completion of the program is not

inevitable, the denial of the opportunity to earn good-time credits through those

programs “does not inevitably affect the duration of the sentence, and does not deprive

him of constitutional guarantees.” Id. (internal quotation marks and citation omitted); see

also Sandin v. Connor, 515 U.S. 472, 487 (due process is required only when state action

“will inevitably affect the duration of [a prisoner’s] sentence”). Here, Mr. Brown does not


                                               4
allege that he completed the RWI Treatment program or that completion was inevitable

absent his early termination. Therefore, not only does Mr. Brown have no constitutional

right to continued participation in the RWI Treatment Program, but he cannot challenge

the process he was given regarding it either. See Zimmerman, 226 F.3d at 571; see also

DeTomaso v. McGinnis, 970 F.2d 211, 212 (7th Cir. 1992) (“[P]risoners possess neither

liberty nor property in their classifications and prison assignments.”).

       Finally, Mr. Brown names the Indiana Department of Correction and Wexford

Medical Foundation of Indiana as defendants. But state agencies such as the IDOC are

immune from suit for damages pursuant to the Eleventh Amendment. Wynn v.

Southward, 251 F.3d 588, 592 (7th Cir. 2001). There are three exceptions to the Eleventh

Amendment immunity, see MCI Telecommunications Corp. v. Ill. Commerce Comm’n, 183

F.3d 558, 563 (7th Cir. 1999), but none applies here. Thus, he cannot proceed against the

IDOC. And Wexford Medical Foundation cannot be held liable simply based on its status

as an employer. See Howell v. Wexford Health Sources, 987 F.3d 647, 654 (7th Cir. 2021).

Instead, Mr. Brown must point to an unconstitutional policy or practice attributable to

the company. See Monell v. Department of Social Services, 436 U.S. 658 (1978); J.K.J. v. Polk

Cnty., 960 F.3d 367, 377 (7th Cir. 2020). Nothing in the complaint suggests the allegedly

discriminatory program decisions are part of an ongoing a pattern or practice.

       For these reasons, the court:

       (1) GRANTS Daryl Antonio Brown leave to proceed against Michelle Briggs in her

individual capacity for compensatory and punitive damages for not reinstating Mr.




                                             5
Brown to the RWI Treatment Program because of his race in violation of the Fourteenth

Amendment;

         (2) DISMISSES all other claims;

         (3) DISMISSES Indiana Department of Correction, John Galipeau, Lawrence

Machin, Dennis Hood, Dianne Malfese, Mr. Krueger, and Wexford Medical Foundation

of Indiana;

         (4) DIRECTS the clerk to request Waiver of Service from (and if necessary, the

United States Marshals Service to serve process on) Michelle Briggs at the Indiana

Department of Correction, with a copy of this order and the complaint (ECF 2), pursuant

to 28 U.S.C. § 1915(d);

         (5) ORDERS the Indiana Department of Correction to provide the full name, date

of birth, and last known home address of any defendant who does not waive service if it

has such information; and

         (6) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Michelle Briggs to respond, as

provided for in the Federal Rules of Civil Procedure and N.D. Ind. L.R. 10-1(b), only to

the claims for which the plaintiff has been granted leave to proceed in this screening

order.

         SO ORDERED.

         June 29, 2021                          s/ Damon R. Leichty
                                                Judge, United States District Court




                                            6
